DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action below is identical to the office action mailed on 9/10/2021 except of section that acknowledges the applicant’s foreign priority.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, the cited prior art fails to teach, determining of the polar mother code length according to a transmission resource in combination with the processing the target encoded data according to an actual bearer length of the transmission resource.
Prior art Wu et al. (US Publication 2018/0026663 A1) teaches, with respect to figure 11, at step s1120 determining a mother polar code length at the rate matching controller (see paragraph 91).  Wu also shows that the mother polar code length of 512 (see paragraph 56). Modifying a mother polar code length to fit an allocation of transmission resources, puncturing or shortening schemes can be selected according to a code rate (see paragraph 60).
Prior art Gritsenko et al. (US Publication 2019/0296857 A1) teaches, encoding payloads into polar code with mother code length and repeatedly puncturing to match the available physical resources (see paragraph 98) and the mother code length being 512 (see table 1).
Prior art Ye et al. (US Publication 2019/0334659 a1) teaches, changing the lengths of the polar mother code words; if the data reliability requirement is high and the 
In the prior art references mentioned above, there is no teachings of the processing to the encoded data according to the actual bearer length.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAY P PATEL/Primary Examiner, Art Unit 2466